REASONS FOR ALLOWANCE
Claims 1-8 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1 and 4, a single screw extruder comprising an energy transfer section having a depth of 8.0-10% of the extruder barrel internal diameter and a metering section with a depth of 6.0-8% of the extruder barrel internal diameter.
Claims 2-3, 5-8 depend from claims 1 and 4 and therefore contain the limitations of claims 1 and 4.

The present claims are allowable over the closest prior art, namely Kruder (US 4,173,417), Chung (US 4,405,239), Barr (US 6,599,004), Heston (US 3,445,890), Dray (US 3,650,652), Blakeslee (US 4,310,484), and Somers, An Experimental Study of the Flows in an Energy Transfer Screw, https://www.robertbarr.com/pdfs/flow-study-of-et-screw.pdf, 2002. 
Kruder and Chung teach extruder screws having a double channel where one channel is raised (Kruder: Fig. 3; Chung: Fig. 2-3) which corresponds to the claimed energy transfer section. Kruder and Chung fail to teach that section has a depth of 8.0-10% of the extruder barrel internal diameter.
Barr teaches an energy transfer section of an extruder screw having a depth of 0.120” (col. 6, ln. 37-60). However, Barr fails to teach a barrel diameter. Thus, Barr fails to teach the percentage of the depth of the channel with respect to the barrel diameter. 
Heston teaches an extruder screw having a diameter of 3.5 inches and having a compression section with a channel depth of 0.5-0.2” which has an average of 0.35” and 
Dray teaches an extruder screw having an auxiliary helical channel with a different depth than the main channel (abstract). Dray teaches a diameter of 3 inches, a depth of auxiliary channel of 0.120, depth of main channel of 0.120-0.480 (col. 3, ln. 35-55). This gives an average of 0.21 inches which is 7% of the diameter. Dray teaches the metering section has a depth of 0.120 inches (col. 3, ln. 35-55) which is 4% of the diameter and falls outside the claimed range.
Blakeslee teaches an extruder screw with a diameter of 2.5 inches and having portions that have a depth of 0.2 inches and a depth of 0.161 inches (col. 8, ln. 35-67) corresponding to 8% and 6.4% respectively. While these percentages fall in the claimed ranges, the extruder screw of Blakelee is not an energy transfer screw which is a term of art describing a specific structural feature.
Somers teaches an energy transfer extruder screw having a 63.5 mm diameter and channel depths of 3.18mm (5%) and also 1.45-6.35mm (6.1% average). None of the depths fall in the scope of the claimed 8-10% of claims 1 and 4.

Because a single screw extruder comprising an energy transfer section having a depth of 8.0-10% of the extruder barrel internal diameter and a metering section with a depth of 6.0-8% of the extruder barrel internal diameter of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764